

March 29, 2017






Greg Straughn
[Address: Redacted]


Re:
Transition of Employment



Dear Greg,


This letter confirms the terms of the transition of your employment with A10
Networks, Inc. (the “Company”) and additionally amends certain provisions of the
Change in Control and Severance Agreement by and between you and the Company
dated December 1, 2013 (the “Agreement”), as described below.


Transition. On February 23, 2017 (the “Transition Date”), you voluntarily
resigned from all Company positions held by you, other than as an employee of
the Company, but including without limitation the position of Chief Financial
Officer of the Company (“CFO”) and any other officer or director positions with
the Company or any of its subsidiaries. You agree to execute any documents
necessary to reflect such resignations. Unless earlier terminated by the Company
for Cause (as defined in the Agreement), your employment with the Company will
terminate on April 1, 2017 (the “Termination Date” and such period of your
employment from the Transition Date through the Termination Date, the
“Transition Period”). During the Transition Period, you will be employed with
the Company and assist the Company in ensuring a successful transition of the
CFO role and such other tasks as may be reasonably assigned to you by the
Company’s Chief Executive Officer (“CEO”).


Compensation and Benefits. During the Transition Period, you will continue to
receive your annualized base salary of $285,000 in accordance with the Company’s
normal payroll practices, less any applicable withholdings, and continue to
participate in the Company’s employee benefit plans and policies, to the extent
eligible under the terms and conditions of the applicable plan and subject to
the terms of this letter.


Equity Awards. The Company previously granted you certain equity awards covering
shares of the Company’s common stock, as set forth in Appendix A attached hereto
(the “Awards”), under the Company’s 2014 Equity Incentive Plan or 2008 Stock
Plan (each, a “Plan,” and together, the “Plans”), and subject to award
agreements under such applicable Plans (together with the Plans, the “Stock
Agreements”). During the Transition Period, you will remain eligible to continue
vesting in the Awards in accordance with the terms of the Stock Agreements.


Transition Bonus. You will be eligible to receive a one‑time cash bonus in an
amount equal to $30,000 (the “Transition Bonus”), less any applicable
withholdings, which will become payable contingent upon the successful
transition of the CFO role, as determined by the CEO, in his sole discretion.
Any Transition Bonus payable to you will be paid within ten (10) days following
the Termination Date.


Amendment to Change in Control and Severance Agreement. This letter amends
Section 3(a) of the Agreement such that, provided, on or before the Termination
Date, the Company has not terminated your employment for Cause, and you satisfy
such other conditions as are set forth in the Agreement (including without
limitation, timely signing and not revoking the Separation Agreement and Release
attached hereto as Appendix B (the “Release”)), then: (a) the Company will
provide you the severance payments and benefits set forth in Sections 3(a)(i)
and (ii) of the Agreement; (b) certain of your Awards will be amended as set
forth in subsection (i) below; and (c) you will be permitted to retain certain
Company‑provided devices as set forth in subsection (ii) below.


(i)Any Awards that are stock options that are outstanding and exercisable as of
the date that your employment with the Company terminates (“Options”) will
remain outstanding and exercisable through the one (1) year anniversary of such
date, subject to earlier termination as set forth in the applicable Plan, and
provided further that in no event will any Option be exercisable beyond the
Option’s maximum term to expiration. You acknowledge and agree




A10 Networks, Inc.
3 West Plumeria Drive San Jose, CA 95134 USA
1

--------------------------------------------------------------------------------




that, to the extent that any Option is currently considered an incentive stock
option within the meaning of Internal Revenue Code Section 422 (“ISO”), the
extension of the post‑employment exercisability period with respect to such
Options in and of itself may cause the Option to cease to be an ISO and instead
be treated as a nonstatutory stock option (“NSO”); and further, that in any
event any ISOs will convert into NSOs automatically to the extent that the
Option remains outstanding three (3) months and one (1) day after you cease to
be an employee of the Company. You are advised to consult with your tax or other
applicable adviser with respect to the tax consequences of this letter and the
Agreement (as amended by this letter).


(ii)You will be permitted to retain as your personal property your current,
Company‑provided iPad, laptop computer and personal computer (the “Transferred
Devices”), provided that on or before the Termination Date, you will provide the
Transferred Devices to the Company for the review and/or removal of any Company
Property and Confidential Information (as defined below) from the Transferred
Devices as the Company deems necessary or appropriate, including without
limitation any Company‑licensed software the Company deems necessary to remove
to comply with its licensing obligations. You agree to work with the Company, in
good faith, to identify any Company Property and Confidential Information in the
Transferred Devices upon the Company’s request; you also acknowledge that the
Company, in its discretion, may elect to restore such devices to their original
factory settings and in the process permanently delete all data on each such
device, and you hereby consent to such process. For purposes of this letter,
“Company Property and Confidential Information” means all trade secrets and
confidential and proprietary information of the Company or any of its
subsidiaries, including files, records, computer access codes and instruction
manuals, as well as all documents and other items provided to you by the
Company, developed or obtained by you in connection with your employment with
the Company, or otherwise belonging to the Company or any of its subsidiaries.


Except as provided above, you will not be eligible to receive any other
severance payments and benefits under the Agreement.


At-will Employment; Confidentiality Agreement. During the Transition Period,
your employment will remain at‑will. Either party may terminate the employment
relationship between you and the Company at any time and for any reason, subject
to the terms of the Agreement as amended by this letter. You reaffirm and agree
to observe and abide by the terms of the Employment, Confidential Information
and Invention Assignment Agreement dated June 21, 2011, entered into between you
and the Company (the “Confidentiality Agreement”), specifically including the
provisions therein regarding nondisclosure of the Company’s Confidential
Information (as defined in the Confidentiality Agreement), and non‑solicitation
of the Company’s employees.


Protected Activity Not Prohibited. You understand that nothing in this letter,
the Agreement, the Confidentiality Agreement, or the Stock Agreements, will in
any way limit or prohibit you from engaging for a lawful purpose in any
Protected Activity. For purposes of this letter, “Protected Activity” will mean
filing a charge, complaint, or report with, or otherwise communicating,
cooperating, or participating in any investigation or proceeding that may be
conducted by any federal, state or local governmental agency or commission,
including the Securities and Exchange Commission, the Equal Employment
Opportunity Commission, the Occupational Safety and Health Administration, and
the National Labor Relations Board (“Government Agencies”). You understand that
in connection with such Protected Activity, you are permitted to disclose
documents or other information as permitted by law, and without giving notice
to, or receiving authorization from, the Company. Notwithstanding the foregoing,
you agree to take all reasonable precautions to prevent any unauthorized use or
disclosure of any information that may constitute Company confidential
information under the Confidentiality Agreement to any parties other than the
Government Agencies. You further understand that “Protected Activity” does not
include the disclosure of any Company attorney-client privileged communications.
Any language in the Confidentiality Agreement regarding your right to engage in
Protected Activity that conflicts with, or is contrary to, this paragraph is
superseded by this letter. In addition, pursuant to the Defend Trade Secrets Act
of 2016, you are notified that an individual will not be held criminally or
civilly liable under any federal or state trade secret law for the disclosure of
a trade secret that (a) is made in confidence to a federal, state, or local
government official (directly or indirectly) or to an attorney solely for the
purpose of reporting or investigating a suspected violation of law, or (b) is
made in a complaint or other document filed in a lawsuit or other proceeding, if
(and only if) such filing is made under seal. In addition, an individual who
files a lawsuit for retaliation by an employer for reporting a suspected
violation of law may disclose the trade secret to




A10 Networks, Inc.
3 West Plumeria Drive San Jose, CA 95134 USA
2

--------------------------------------------------------------------------------




the individual’s attorney and use the trade secret information in the court
proceeding, if the individual files any document containing the trade secret
under seal and does not disclose the trade secret, except pursuant to court
order.


Tax Withholdings; Section 409A. All payments made under this letter will be
subject to any applicable tax withholdings. All payments and benefits under this
letter are intended to be exempt from or otherwise comply with Internal Revenue
Code Section 409A and the regulations and any guidance promulgated thereunder
and any state law equivalent (“Section 409A”) so that none of the payments and
benefits under this letter will be subject to any additional tax imposed by
Section 409A, and any ambiguities and ambiguous terms herein will be interpreted
to be exempt or to so comply. To the extent required to be exempt from or comply
with Section 409A, references to the termination of your employment or similar
phrases herein will be references to your “separation from service” within the
meaning of Section 409A. Each payment and benefit payable under this letter in
connection with your separation from service is intended to constitute a
separation payment for purposes of Treasury Regulations Section 1.409A‑2(b)(2).
In no event will the Company reimburse you for any taxes imposed or other costs
incurred as a result of Section 409A.


Miscellaneous. Except as expressed modified by the terms of this letter, your
Agreement, Stock Agreements, and Confidentiality Agreement will remain in full
force and effect in accordance with their terms. This letter may be amended at
any time only by mutual written agreement between you and the Company. This
letter, together with the Agreement, the Stock Agreements and the
Confidentiality Agreement (in each case, to the extent not amended hereby),
constitute the entire agreement, and supersede in their entirety all prior
agreements, between you and the Company with respect to the subject matter
hereof. This letter will be governed by the laws of the State of California
(with the exception of its conflict of laws provisions).


To accept the terms and conditions of this letter, please sign and date this
letter and return it to Robert Cochran no later than March 31, 2017.


We thank you for your service to the Company and wish you success in your future
endeavors.


Sincerely,


A10 Networks, Inc.




By: /s/ Lee Chen
 
March 29, 2017
Lee Chen, CEO
 
Date







Acknowledged and Agreed:




By: /s/ Greg Straughn
 
March 29, 2017
Greg Straughn
 
Date









A10 Networks, Inc.
3 West Plumeria Drive San Jose, CA 95134 USA
3

--------------------------------------------------------------------------------




APPENDIX A


EQUITY AWARDS




Type of Award
Grant Date
Grant Number
Plan
Per Share Exercise Price
Total Number of Shares Subject to Award at Grant
Vested and Exercisable Shares Subject to Options as of 2/28/2017
Unvested Shares Subject to Award as of 2/28/2017
Option
07/01/2011
758
(A)


$3.0000


116,666
110,085
0
Option
07/01/2011
NQ000758
(A)


$3.0000


16,667
16,667
0
Option
07/01/2011
759
(A)


$3.0000


109,333
109,333
0
Option
10/24/2013
1678
(A)


$8.5125


29,368
19,969
9,399
Option
10/24/2013
NQ001678
(A)


$8.5125


138,632
120,029
18,603
Option
12/22/2014
1483
(B)


$4.4000


90,000
48,750
41,250
Option
02/12/2016
1863
(B)


$5.5200


92,000
23,000
69,000
PSU
12/22/2014
1490
(B)


$0


33,333
N/A
33,333
PSU
12/22/2014
1491
(B)


$0


66,667
N/A
66,667
PSU
2/12/2016
2479
(B)


$0


75,000
N/A
45,002



(A) 2008 Stock Plan
(B) 2014 Equity Incentive Plan






A10 Networks, Inc.
3 West Plumeria Drive San Jose, CA 95134 USA
4

--------------------------------------------------------------------------------




APPENDIX B


A10 NETWORKS, INC.
SEPARATION AGREEMENT AND RELEASE
This Separation Agreement and Release (the “Agreement”) is made by and between
Greg Straughn (“Executive”) and A10 Networks, Inc., a Delaware corporation (the
“Company”) (collectively referred to as the “Parties”).
WHEREAS, Executive was employed by the Company.
WHEREAS, Executive and the Company entered into that certain Change in Control
and Severance Agreement dated December 1, 2013 (the “Severance Agreement”).
WHEREAS, Executive and the Company entered into that certain Transition of
Employment Letter dated March 29, 2017 (the “Transition Letter”).
WHEREAS, Executive’s employment with the Company terminated effective as of
April 1, 2017 (the “Separation Date”).
Now, therefore, in consideration for the mutual promises made herein, the
Company and Executive hereby agree as follows:
1.Consideration. The Company will provide Executive any payments and benefits
Executive is entitled to receive pursuant to the sections of the Transition
Letter titled “Amendment to Change in Control and Severance Agreement” and
“Transition Bonus,” subject to the terms herein and therein (the provisions set
forth in such sections, collectively, the “Payment Provisions”).
2.Resignation. Effective as of the Separation Date, Executive is deemed to have
resigned voluntarily from all positions held by him with the Company or any of
its subsidiaries, without any further action required by Executive, provided
that Executive will execute any documents necessary to reflect such
resignations.
3.Equity Awards. Executive and the Company agree that for purposes of
determining the number of shares of Company common stock (“Shares”) that
(x) Executive is entitled to purchase from the Company pursuant to any stock
options to purchase Shares granted by the Company to Executive or (y) have
vested in Executive with respect to any other equity awards covering Shares
granted by the Company to Executive (such stock options and other awards, the
“Awards”), Executive will be considered to have vested only up to the Separation
Date. Executive acknowledges that as of the Separation Date, Executive holds
only those outstanding Awards as set forth in Exhibit A attached hereto, and
Executive will have vested in the portion of such Awards as specified in Exhibit
A attached hereto. The Awards, including the exercise of Executive’s vested
stock options and the underlying Shares, will continue to be governed by the
terms and conditions of the Company’s equity plans under which the Awards were
granted and the applicable Award agreement thereunder (and with respect to such
stock options, as amended by the Transition Letter) (the “Stock Agreements”).
4.Benefits. Executive’s health insurance benefits (medical, dental and vision)
will cease on April 30, 2017, subject to Executive’s right to continue his
health insurance under the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended. Executive’s participation in all other benefits and incidents
of employment, including without limitation, vesting in Awards, and the accrual
of bonuses, vacation, and paid time off, ceased as of the Separation Date.
5.Payment of Compensation and Receipt of All Benefits. Executive acknowledges
and represents that, other than the consideration set forth in this Agreement,
the Company has paid or provided all salary, wages, bonuses, accrued
vacation/paid time off, premiums, leaves, housing allowances, relocation costs,
interest, severance, outplacement costs,




A10 Networks, Inc.
3 West Plumeria Drive San Jose, CA 95134 USA
5

--------------------------------------------------------------------------------




fees, reimbursable expenses, commissions, stock, stock options, vesting, and any
and all other benefits and compensation due to Executive.
6.Return of Company Property. Executive acknowledges and agrees that Executive
has returned to the Company all trade secrets and confidential and proprietary
information of the Company or any of its subsidiaries, including files, data,
records, computer access codes and instruction manuals, as well as all documents
and other items provided to Executive by the Company, developed or obtained by
Executive in connection with his employment with the Company, or otherwise
belonging to the Company or any of its subsidiaries (“Company Property and
Confidential Information”). Executive further agrees not to keep any copies of
Company Property and Confidential Information. Executive also acknowledges and
agrees that he has not retained any copies, duplicates, reproductions, computer
disks, or excerpts of any Company Property and Confidential Information.
7.Release of Claims. Executive agrees that the payments and benefits set forth
in this Agreement represent settlement in full of all outstanding obligations
owed to Executive by the Company and its current and former officers, directors,
employees, agents, investors, attorneys, shareholders, administrators,
affiliates, benefit plans, plan administrators, insurers, trustees, divisions,
and subsidiaries, and predecessor and successor corporations and assigns
(collectively, the “Releasees”). Executive, on his own behalf and on behalf of
his respective heirs, family members, executors, agents, and assigns, hereby and
forever releases the Releasees from, and agrees not to sue concerning, or in any
manner to institute, prosecute, or pursue, any claim, complaint, charge, duty,
obligation, demand or cause of action relating to any matters of any kind,
whether presently known or unknown, suspected or unsuspected, that Executive may
possess against any of the Releasees arising from any omissions, acts, facts, or
damages that have occurred up until and including the Effective Date of this
Agreement (as defined in Section 30 below), including, without limitation:
a.    any and all claims relating to or arising from Executive’s employment
relationship with the Company and the termination of that relationship;
b.    any and all claims relating to, or arising from, Executive’s right to
purchase or receive, or actual purchase or receipt of shares of stock of the
Company, including, without limitation, any claims for fraud, misrepresentation,
breach of fiduciary duty, breach of duty under applicable state corporate law,
and securities fraud under any state or federal law;
c.    any and all claims for wrongful discharge of employment; termination in
violation of public policy; discrimination; harassment; retaliation; breach of
contract, both express and implied; any obligations under any agreement
providing stock options, restricted stock or other rights to acquire common
stock of the Company; breach of covenant of good faith and fair dealing, both
express and implied; promissory estoppel; negligent or intentional infliction of
emotional distress; fraud; negligent or intentional misrepresentation; breach of
fiduciary duty, breach of duty under applicable state corporate law, and
securities fraud under any state or federal law; negligent or intentional
interference with contract or prospective economic advantage; unfair business
practices; defamation; libel; slander; negligence; personal injury; assault;
battery; invasion of privacy; false imprisonment; conversion; and disability
benefits;
d.    any and all claims for violation of any federal, state, or municipal
statute, including, but not limited to, Title VII of the Civil Rights Act of
1964; the Civil Rights Act of 1991; the Rehabilitation Act of 1973; the
Americans with Disabilities Act of 1990; the Equal Pay Act; the Fair Labor
Standards Act, except as prohibited by law; the Fair Credit Reporting Act; the
Age Discrimination in Employment Act of 1967; the Older Workers Benefit
Protection Act; the Employee Retirement Income Security Act of 1974; the Worker
Adjustment and Retraining Notification Act; the Family and Medical Leave Act,
except as prohibited by law; the Sarbanes-Oxley Act of 2002; the Uniformed
Services Employment and Reemployment Rights Act; the California Family Rights
Act; the California Labor Code, except as prohibited by law; the California
Workers’ Compensation Act, except as prohibited by law; and the California Fair
Employment and Housing Act;
e.    any and all claims for violation of the federal or any state constitution;




A10 Networks, Inc.
3 West Plumeria Drive San Jose, CA 95134 USA
6

--------------------------------------------------------------------------------




f.    any and all claims arising out of any other laws and regulations relating
to employment or employment discrimination;
g.    any claim for any loss, cost, damage, or expense arising out of any
dispute over the non-withholding or other tax treatment of any of the proceeds
payable to or received by Executive; and
h.    any and all claims for attorneys’ fees and costs.
Executive agrees that the release set forth in this section shall be and remain
in effect in all respects as a complete general release as to the matters
released. This release does not extend to any obligations incurred under this
Agreement nor to Executive’s rights of indemnity as a former employee of the
Company. This release does not release claims that cannot be released as a
matter of law, including, but not limited to: (1) Executive’s right to file a
charge with or participate in a charge by the Equal Employment Opportunity
Commission, or any other local, state, or federal administrative body or
government agency that is authorized to enforce or administer laws related to
employment, against the Company (with the understanding that any such filing or
participation does not give Executive the right to recover any monetary damages
against the Company; and Executive’s release of claims herein bars Executive
from recovering such monetary relief from the Company); (2) claims under
Division 3, Article 2 of the California Labor Code (which includes California
Labor Code section 2802 regarding indemnity for necessary expenditures or losses
by Executive); and (3) claims prohibited from release as set forth in California
Labor Code section 206.5 (specifically “any claim or right on account of wages
due, or to become due, or made as an advance on wages to be earned, unless
payment of such wages has been made”).
8.Acknowledgment of Waiver of Claims under ADEA. Executive understands and
acknowledges that he is waiving and releasing any rights he may have under the
Age Discrimination in Employment Act of 1967 (“ADEA”), and that this waiver and
release is knowing and voluntary. Executive understands and agrees that this
waiver and release does not apply to any rights or claims that may arise under
the ADEA after the Effective Date of this Agreement. Executive understands and
acknowledges that the consideration given for this waiver and release is in
addition to anything of value to which Executive was already entitled. Executive
further understands and acknowledges that he has been advised by this writing
that: (a) he should consult with an attorney prior to executing this Agreement;
(b) he has twenty-one (21) days following the Separation Date within which to
consider this Agreement; (c) he has seven (7) days following his execution of
this Agreement to revoke this Agreement; (d) this Agreement shall not be
effective until after the revocation period has expired; and (e) nothing in this
Agreement prevents or precludes Executive from challenging or seeking a
determination in good faith of the validity of this waiver under the ADEA, nor
does it impose any condition precedent, penalties, or costs for doing so, unless
specifically authorized by federal law. In the event Executive signs this
Agreement and returns it to the Company in less than the 21-day period
identified above, Executive hereby acknowledges that he has freely and
voluntarily chosen to waive the time period allotted for considering this
Agreement. Executive acknowledges and understands that revocation must be
accomplished by a written notification to the person executing this Agreement on
the Company’s behalf that is received prior to the Effective Date. The parties
agree that changes, whether material or immaterial, do not restart the running
of the 21-day period.
9.California Civil Code Section 1542. Executive acknowledges that he has been
advised to consult with legal counsel and is familiar with the provisions of
California Civil Code Section 1542, a statute that otherwise prohibits the
release of unknown claims, which provides as follows:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.
Executive, being aware of said code section, agrees to expressly waive any
rights he may have thereunder, as well as under any other statute or common law
principles of similar effect. Executive fully understands that, if any fact with
respect to any matter covered by this Agreement is found hereafter to be other
than or different from the facts now believed by Executive to be true, Executive
expressly accepts and assumes that this Agreement shall be and remain effective,
notwithstanding such difference in the facts.




A10 Networks, Inc.
3 West Plumeria Drive San Jose, CA 95134 USA
7

--------------------------------------------------------------------------------




10.No Pending or Future Lawsuits. Executive represents that he has no lawsuits,
claims, or actions pending in his name, or on behalf of any other person or
entity, against the Company or any of the other Releasees. Executive also
represents that he does not intend to bring any claims on his own behalf or on
behalf of any other person or entity against the Company or any of the other
Releasees. Executive also agrees not to pursue any action nor seek damages or
any other remedies concerning, or in any manner to bring, institute, prosecute,
or pursue, any claims for any released claims on Executive’s own behalf or on
behalf of any other person or entity against the Company or any of the other
Releasees. Executive agrees to execute any and all documents necessary to
request dismissal or withdrawal, or to opt-out, of such claims with prejudice.
11.Trade Secrets and Confidential Information/Company Property. Executive
acknowledges that during Executive’s employment, Executive may have obtained
confidential, proprietary and trade secret information, including information
relating to the Company’s products, plans, designs and other valuable
confidential information. Executive reaffirms and agrees to observe and abide by
the terms of the Employment, Confidential Information and Invention Assignment
Agreement dated June 21, 2011, entered into between Executive and the Company
(the “Confidentiality Agreement”), specifically including the provisions therein
regarding nondisclosure of the Company’s Confidential Information (as defined in
the Confidentiality Agreement), and non-solicitation of the Company’s employees.
The Confidentiality Agreement is incorporated herein by reference and Executive
agrees and acknowledges that Executive continues to be bound by those
obligations to preserve and protect the Company’s trade secrets and confidential
and proprietary information even after Executive’s employment has ended. Subject
to Executive’s right to engage in Protected Activity (as defined herein),
Executive agrees not to use or disclose any such confidential information unless
required by subpoena or court order, and that Employee will first give the
Company written notice of such subpoena or court order with reasonable advance
notice to permit the Company to oppose such subpoena or court order if it
chooses to do so.
12.Cooperation with Investigations/Litigation. Executive agrees, upon the
Company’s request, to reasonably cooperate in any Company investigations,
regulatory matters, arbitrations, and/or litigation regarding events that
occurred during Executive’s tenure with the Company. The Company agrees that it
will reimburse Executive for reasonable expenses Executive incurs in extending
such cooperation, so long as Executive provides advance written notice of
Executive’s request for reimbursement.
13.No Cooperation. Executive further agrees that he will not knowingly
encourage, counsel, or assist any attorneys or their clients in the presentation
or prosecution of any disputes, differences, grievances, claims, charges, or
complaints by any third party against any of the Releasees, unless under a
subpoena or other court order to do so or as related directly to the ADEA waiver
in this Agreement. Executive agrees both to immediately notify the Company upon
receipt of any such subpoena or court order, and to furnish, within three (3)
business days of its receipt, a copy of such subpoena or other court order to
the Company. If approached by anyone for counsel or assistance in the
presentation or prosecution of any disputes, differences, grievances, claims,
charges, or complaints against any of the Releasees, Executive shall state no
more than that he cannot provide counsel or assistance.
14.Non‑disparagement. Executive agrees to refrain from any disparagement,
defamation, libel, or slander of any of the Releasees, and agrees to refrain
from any tortious interference with the contracts and relationships of any of
the Releasees. Executive shall direct any inquiries by potential future
employers to the Company’s human resources department and the Company agrees to
a neutral employment reference, and upon inquiry, the Company shall provide only
Executive’s job title, dates of employment, and if authorized by Executive in
writing, his salary information.
15.Protected Activity Not Prohibited. Executive understands that nothing in this
Agreement shall in any way limit or prohibit Executive from engaging for a
lawful purpose in any Protected Activity. For purposes of this Agreement,
“Protected Activity” shall mean filing a charge, complaint, or report with, or
otherwise communicating, cooperating, or participating in any investigation or
proceeding that may be conducted by any federal, state or local governmental
agency or commission, including the Securities and Exchange Commission, the
Equal Employment Opportunity Commission, the Occupational Safety and Health
Administration, and the National Labor Relations Board (“Government Agencies”).
Executive understands that in connection with such Protected Activity, Executive
is permitted to disclose documents or other information as permitted by law, and
without giving notice to, or receiving authorization from, the Company.
Notwithstanding the foregoing, Executive agrees to take




A10 Networks, Inc.
3 West Plumeria Drive San Jose, CA 95134 USA
8

--------------------------------------------------------------------------------




all reasonable precautions to prevent any unauthorized use or disclosure of any
information that may constitute Company confidential information under the
Confidentiality Agreement to any parties other than the Government Agencies.
Executive further understands that “Protected Activity” does not include the
disclosure of any Company attorney-client privileged communications. Any
language in the Confidentiality Agreement regarding Executive’s right to engage
in Protected Activity that conflicts with, or is contrary to, this Section 14 is
superseded by this Agreement. In addition, pursuant to the Defend Trade Secrets
Act of 2016, Executive is notified that an individual will not be held
criminally or civilly liable under any federal or state trade secret law for the
disclosure of a trade secret that (i) is made in confidence to a federal, state,
or local government official (directly or indirectly) or to an attorney solely
for the purpose of reporting or investigating a suspected violation of law, or
(ii) is made in a complaint or other document filed in a lawsuit or other
proceeding, if (and only if) such filing is made under seal. In addition, an
individual who files a lawsuit for retaliation by an employer for reporting a
suspected violation of law may disclose the trade secret to the individual’s
attorney and use the trade secret information in the court proceeding, if the
individual files any document containing the trade secret under seal and does
not disclose the trade secret, except pursuant to court order.
Notwithstanding the above, unless otherwise prohibited by law, by signing this
Agreement Executive releases and waives Executive’s right to claim or recover,
share or participate in, monetary damages from the Company in any charge,
complaint, or lawsuit filed by Executive, by such agencies, or by anyone else on
Executive’s behalf, for any released claims resulting from any of the above
proceedings. This Agreement does not, however, limit Executive’s right to
receive an award directly from such agencies when provided for by law. Further,
Executive understands that claims challenging the validity of this Agreement
under the ADEA as amended by the Older Workers Benefit Protection Act are not
released.
16.No Representations. Executive represents that he has had an opportunity to
consult with an attorney, and has carefully read and understands the scope and
effect of the provisions of this Agreement. Executive has not relied upon any
representations or statements made by the Company that are not specifically set
forth in this Agreement.
17.Severability. In the event that any provision or any portion of any provision
hereof or any surviving agreement made a part hereof becomes or is declared by a
court of competent jurisdiction or arbitrator to be illegal, unenforceable, or
void, this Agreement shall continue in full force and effect without said
provision or portion of provision.
18.Breach. Executive acknowledges and agrees that any material breach of this
Agreement, unless such breach constitutes a legal action by Executive
challenging or seeking a determination in good faith of the validity of the
waiver herein under the ADEA, or of any provision of the Confidentiality
Agreement shall entitle the Company immediately to recover and/or cease
providing the consideration provided to Executive under this Agreement and to
obtain damages, except as provided by law.
19.No Admission of Liability. Executive understands and acknowledges that this
Agreement constitutes a compromise and settlement of any and all actual or
potential disputed claims by Executive. No action taken by the Company hereto,
either previously or in connection with this Agreement, shall be deemed or
construed to be (a) an admission of the truth or falsity of any actual or
potential claims or (b) an acknowledgment or admission by the Company of any
fault or liability whatsoever to Executive or to any third party.
20.Non‑solicitation. Executive agrees that for a period of twelve (12) months
immediately following the Separation Date, Executive shall not directly or
indirectly solicit any of the Company’s employees to leave their employment at
the Company.
21.Attorneys’ Fees. Except with regard to a legal action challenging or seeking
a determination in good faith of the validity of the waiver herein under the
ADEA, or as otherwise provided herein, in the event that either Party brings an
action to enforce or effect its rights under this Agreement, the prevailing
Party shall be entitled to recover its costs and expenses, including the costs
of mediation, arbitration, litigation, court fees, and reasonable attorneys’
fees incurred in connection with such an action.




A10 Networks, Inc.
3 West Plumeria Drive San Jose, CA 95134 USA
9

--------------------------------------------------------------------------------




22.Costs. The Parties shall each bear their own costs, attorneys’ fees, and
other fees incurred in connection with the preparation of this Agreement.
23.ARBITRATION. THE PARTIES AGREE THAT ANY AND ALL DISPUTES ARISING OUT OF THE
TERMS OF THIS AGREEMENT, THEIR INTERPRETATION, AND ANY OF THE MATTERS HEREIN
RELEASED, SHALL BE SUBJECT TO ARBITRATION IN SANTA CLARA COUNTY, BEFORE JUDICIAL
ARBITRATION & MEDIATION SERVICES (“JAMS”), PURSUANT TO ITS EMPLOYMENT
ARBITRATION RULES & PROCEDURES (“JAMS RULES”). THE ARBITRATOR MAY GRANT
INJUNCTIONS AND OTHER RELIEF IN SUCH DISPUTES. THE ARBITRATOR SHALL ADMINISTER
AND CONDUCT ANY ARBITRATION IN ACCORDANCE WITH CALIFORNIA LAW, INCLUDING THE
CALIFORNIA CODE OF CIVIL PROCEDURE, AND THE ARBITRATOR SHALL APPLY SUBSTANTIVE
AND PROCEDURAL CALIFORNIA LAW TO ANY DISPUTE OR CLAIM, WITHOUT REFERENCE TO ANY
CONFLICT-OF-LAW PROVISIONS OF ANY JURISDICTION. TO THE EXTENT THAT THE JAMS
RULES CONFLICT WITH CALIFORNIA LAW, CALIFORNIA LAW SHALL TAKE PRECEDENCE. THE
DECISION OF THE ARBITRATOR SHALL BE FINAL, CONCLUSIVE, AND BINDING ON THE
PARTIES TO THE ARBITRATION. THE PARTIES AGREE THAT THE PREVAILING PARTY IN ANY
ARBITRATION SHALL BE ENTITLED TO INJUNCTIVE RELIEF IN ANY COURT OF COMPETENT
JURISDICTION TO ENFORCE THE ARBITRATION AWARD. THE PARTIES TO THE ARBITRATION
SHALL EACH PAY AN EQUAL SHARE OF THE COSTS AND EXPENSES OF SUCH ARBITRATION, AND
EACH PARTY SHALL SEPARATELY PAY FOR ITS RESPECTIVE COUNSEL FEES AND EXPENSES;
PROVIDED, HOWEVER, THAT THE ARBITRATOR SHALL AWARD ATTORNEYS’ FEES AND COSTS TO
THE PREVAILING PARTY, EXCEPT AS PROHIBITED BY LAW. THE PARTIES HEREBY AGREE TO
WAIVE THEIR RIGHT TO HAVE ANY DISPUTE BETWEEN THEM RESOLVED IN A COURT OF LAW BY
A JUDGE OR JURY. NOTWITHSTANDING THE FOREGOING, THIS SECTION WILL NOT PREVENT
EITHER PARTY FROM SEEKING INJUNCTIVE RELIEF (OR ANY OTHER PROVISIONAL REMEDY)
FROM ANY COURT HAVING JURISDICTION OVER THE PARTIES AND THE SUBJECT MATTER OF
THEIR DISPUTE RELATING TO THIS AGREEMENT AND THE AGREEMENTS INCORPORATED HEREIN
BY REFERENCE. SHOULD ANY PART OF THE ARBITRATION AGREEMENT CONTAINED IN THIS
PARAGRAPH CONFLICT WITH ANY OTHER ARBITRATION AGREEMENT BETWEEN THE PARTIES, THE
PARTIES AGREE THAT THIS ARBITRATION AGREEMENT SHALL GOVERN.
24.Taxes.
a.    All payments made pursuant to this Agreement will be subject to any
applicable tax withholdings. The Company makes no representations or warranties
with respect to the tax consequences of the payments and any other consideration
provided to Executive or made on his behalf under the terms of this Agreement.
Executive agrees and understands that he is responsible for payment, if any, of
local, state, and/or federal taxes on the payments and any other consideration
provided hereunder by the Company and any penalties or assessments thereon.
b.    The payments and benefits under this Agreement are intended to be exempt
from or otherwise comply with Section 409A of the Internal Revenue Code of 1986,
as amended, and the Treasury Regulations and guidance promulgated thereunder,
and any applicable state law equivalent (together, “Section 409A”), and any
ambiguities or ambiguous terms herein will be interpreted to be so exempt or to
so comply. In no event will any payments or benefits under this Agreement be
made later than March 15, 2018. Each payment and benefit payable pursuant to
this Agreement in connection with Executive’s separation from service is
intended to constitute a separate payment for purposes of Section 1.409A‑2(b)(2)
of the Treasury Regulations. In no event will the Company reimburse Executive
for any tax imposed or other costs incurred as a result of Section 409A.
25.Entire Agreement. This Agreement, together with the Confidentiality
Agreement, Stock Agreements, and the Payment Provisions, represents the entire
agreement and understanding between the Company and Executive concerning the
subject matter of this Agreement and Executive’s employment with and separation
from the Company and the events leading thereto and associated therewith, and
supersedes and replaces any and all prior agreements and understandings
concerning the subject matter of this Agreement and Executive’s relationship
with the Company, including without limitation the offer letter dated
May 31, 2011, by and between the Company and Executive, the Severance Agreement
and the Transition Letter (other than the Payment Provisions).




A10 Networks, Inc.
3 West Plumeria Drive San Jose, CA 95134 USA
10

--------------------------------------------------------------------------------




26.Authority. The Company represents and warrants that the undersigned has the
authority to act on behalf of the Company and to bind the Company and all who
may claim through it to the terms and conditions of this Agreement. Executive
represents and warrants that he has the capacity to act on his own behalf and on
behalf of all who might claim through him to bind them to the terms and
conditions of this Agreement. Each Party warrants and represents that there are
no liens or claims of lien or assignments in law or equity or otherwise of or
against any of the claims or causes of action released herein.
27.No Oral Modification. This Agreement may be amended only in a writing signed
by Executive and the Company’s Chief Executive Officer.
28.Governing Law. This Agreement shall be governed by the laws of the State of
California, without regard for choice-of-law provisions. Executive consents to
personal and exclusive jurisdiction and venue in the State of California.
29.Counterparts. This Agreement may be executed in counterparts and by
facsimile, and each counterpart and facsimile shall have the same force and
effect as an original and shall constitute an effective, binding agreement on
the part of each of the undersigned.
30.Voluntary Execution of Agreement. Executive understands and agrees that he
executed this Agreement voluntarily, without any duress or undue influence on
the part or behalf of the Company or any third party, with the full intent of
releasing all of his claims against the Company and any of the other Releasees.
Executive acknowledges that:
(a)    He has read this Agreement;
(b)
He has been represented in the preparation, negotiation, and execution of this
Agreement by legal counsel of his own choice or has elected not to retain legal
counsel;

(c)
He understands the terms and consequences of this Agreement and of the releases
it contains; and

(d)    He is fully aware of the legal and binding effect of this Agreement.
31.Effective Date. Executive understands and agrees that this Agreement will be
null and void if not executed by him within the period of twenty‑one (21) days
following his Separation Date as set forth in Section 8 above. This Agreement
will become effective on the eighth (8th) day after Executive signs this
Agreement, so long as it has not been revoked by Executive before that date (the
“Effective Date”). Any notice of revocation must be sent by certified mail to
the attention of the Company’s General Counsel.




A10 Networks, Inc.
3 West Plumeria Drive San Jose, CA 95134 USA
11

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have executed this Separation Agreement and
Release on the respective dates set forth below.


 
GREG STRAUGHN, an individual
Date: April 3, 2017
By: /s/ Greg Straughn
 
Greg Straughn







 
A10 NETWORKS, INC.
Date: April 3, 2017
By: /s/ Laure Buzzell
 
Laure Buzzell
 
VP, Worldwide Human Resources











A10 Networks, Inc.
3 West Plumeria Drive San Jose, CA 95134 USA
12

--------------------------------------------------------------------------------





EXHIBIT A
SCHEDULE OF EXECUTIVE EQUITY AWARDS


Type of Award
Grant Date
Grant Number
Plan
Per Share Exercise Price
Total Number of Shares Subject to Award at Grant
Shares Vested and Exercisable as of Separation Date
Option
07/01/2011
758
(A)
$3.0000
116,666
[110,085]
Option
07/01/2011
NQ000758
(A)
$3.0000
16,667
[16,667]
Option
07/01/2011
759
(A)
$3.0000
109,333
[109,333]
Option
10/24/2013
1678
(A)
$8.5125
29,368
[21,144]
Option
10/24/2013
NQ001678
(A)
$8.5125
138,632
[122,354]
Option
12/22/2014
1483
(B)
$4.4000
90,000
[50,625]
Option
02/12/2016
1863
(B)
$5.5200
92,000
[24,916]



(A) 2008 Stock Plan
(B) 2014 Equity Incentive Plan








A10 Networks, Inc.
3 West Plumeria Drive San Jose, CA 95134 USA
13